Citation Nr: 1736155	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-40 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Propriety of severance of service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to January 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case was previously before the Board in September 2014, when it was remanded for further development.   This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of propriety of severance of service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss is related to in-service acoustic trauma.

3.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014). Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran contends that he has a current bilateral hearing loss disability resulting from noise exposure during active service.  Specifically, the Veteran asserts that he developed hearing loss as a result of in-service exposure to traumatic noise during the performance of aviation duties as a navigator, and that the hearing loss has continued to worsen since service.  In multiple statements, the Veteran has reported that he suffered an eardrum injury while flying during service in 1955, and that he was constantly exposed to aviation noise during service.  The Veteran has also reported that the hearing loss disability began while he was still in service.

An April 2016 audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran has bilateral puretone threshold levels of 40 decibels or greater at 500, 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.385 (2016).  

At a December 2003 VA-ordered audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted the Veteran's aviation duties, including bombardier navigator, causing exposure to high levels of aviation noise and barotrauma from frequent ascents and descents.  A history of perforated eardrum was also noted.  However, given the asymmetry in hearing loss, the examiner refrained from opining on the etiology of the hearing loss, and instead referred the Veteran for otoneurological evaluation.  The specialist opined that given the report of military noise exposure, and there having been no localizing neurological findings, the sensorineural hearing loss was more likely than not due to military service.  In July 2010, a private physician opined that the bilateral hearing loss was the result of multiple repetitive traumas sustained in service, noting approximately 1700 air hours of total flight time.  At an April 2016 VA examination, the Veteran reported military noise exposure to aircraft engines as a navigator.  The examiner opined that the hearing loss was less likely than not the result of an event in military service.  The examiner stated that there was not sufficient scientific basis for the existence of delayed-onset hearing loss, and noted that the Veteran's separation examinations indicated no hearing loss at the time of separation from service.  The examiner indicated that the Institute of Medicine, National Academy of Sciences article on which the opinion was based did not rule out that delayed onset hearing loss might exist, but based the opinion on the current knowledge of acoustic trauma.  

The Board notes that the Veteran's service medical records, specifically the separation examination, are silent for complaints of bilateral hearing loss.  Nevertheless, the Veteran's military occupational specialty is indicative of exposure to hazardous noise.  Further, the separation examination notes a perforated tympanic membrane injury, after which the Veteran has consistently reported experiencing an auditory pathology, including decreased hearing acuity, and that his auditory symptoms have progressively worsened since that time.  When audiometric test results do not meet the regularity requirements for establishing a hearing loss disability at the time of the Veteran's separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran is competent to report experiencing an in-service injury and resultant diminished hearing and additional auditory pathology, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during active service and have continued to progress since that time. 

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  That report of a continuity of symptomatology suggests a link between current bilateral hearing loss and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Further, although complete rationales were not provided, the evidence of record contains at least two positive nexus opinions.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating for Tinnitus

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2016).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's reported symptoms of tinnitus include constant ringing in both ears, which is louder on the left.  See Statements from the Veteran dated July 31, 2009 and March 24, 2017; Statement from E.M., M.D., dated July 15, 2010; VA Form 9, dated September 23, 2010; VA outpatient treatment record, dated July 7, 2010; and VA examination reports dated December 18, 2003 and April 18, 2016.  On VA examination in December 2003, the Veteran stated that his tinnitus had no effect on his activities of daily living.  More recently on VA examination in April 2016, he stated that his tinnitus did not interfere or impact occupational or daily activities.  He stated that he ignores it.  In an August 2017 brief, the Veteran's representative stated that the Veteran's tinnitus had worsened to the point where it causes severe impairment in his activities of daily living such that extraschedular consideration is required.

The evaluation of the Veteran's tinnitus does not warrant referral for extraschedular consideration at any time during the appellate period.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria so as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b).   The Veteran has stated that his tinnitus is manifested by constant ringing in his ears.  As such, the symptoms of his tinnitus have been accurately reflected by the schedular criteria, as Diagnostic Code 6260 contemplates such a sound whether it is heard in one or both ears.  

While the Veteran's representative has asserted that the Veteran's tinnitus causes severe impairment in his activities of daily living, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Moreover, as stated in 38 C.F.R. § 4.21  (2014), "[c]oordination of rating with impairment of function will . . . be expected in all instances."   Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with tinnitus - the purpose of assigning a rating is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how it affects earning capacity.  The ringing in his ears is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for tinnitus.  The mere fact that the criteria do not specifically reference such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral.  Once again, as noted in Thun (22 Vet. App. at 114), the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's tinnitus is otherwise exceptional or unusual.  

In sum, there are no symptoms or functional impairment associated with the Veteran's tinnitus left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluation is adequate to rate this disability, and the first step of the inquiry under Thun is not satisfied.  Id.  Accordingly, the Board will not refer the evaluation of the Veteran's tinnitus for extraschedular consideration.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.




REMAND

The Board notes that a May 2010 rating decision proposed to terminate service connection for headaches.  A September 2010 rating decision by the RO terminated service connection for headaches.  The Veteran expressed disagreement with the severance in correspondence dated in April 2011, and is reasonably interpreted as a timely notice of disagreement.  In September 2014, the Board remanded the claim for the issuance of a statement of the case, and to allow the Veteran an opportunity to perfect the appeal.  To date, the RO has not issued a statement of the case in the matter.  In such circumstances the Board is required to remand the matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is not currently before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an appropriate SOC regarding the propriety of severance of service connection for headaches.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


